Citation Nr: 1746116	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-05 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served from January 1970 to March 1972.  He died in January 2004.  The appellant is his surviving spouse. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2014 administrative decision of the St. Paul Pension Management Center in St. Paul, Minnesota.



FINDING OF FACT

The appellant did not file a claim for entitlement to accrued benefits within one year of the Veteran's death in January 2004.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2015); 38 C.F.R. § 3.1000 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121 (a) (West 2014); 38 C.F.R. 3.1000 (a) (2014). An "[a]pplication for accrued benefits must be filed within one year after the date of death." 38 C.F.R. § 3.1000 (c) (2014). By statute, the appellant takes the Veteran's claims as they stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). 

To be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. § 5121 (a)(2014); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), 38 C.F.R. § 3.1000 (a)(2014). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101 (a), 5121; 38 C.F.R. § 3.1000.

Here, the appellant's claim for accrued benefits was filed in November 2005, more than one year after the Veteran's death in January 2004.  Accordingly, her application for accrued benefits was not timely, and her claim fails on this basis alone. 38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000(c).
 
With regard to evidence in the record to suggest that the appellant filed her claim in a timely manner, the appellant submitted correspondence in November 2005. The appellant reported in her notice of disagreement and elsewhere that in in March 2004 she met with M.I, from the Ponderosa Manor Veterans Helping Veterans.  MI helped the appellant complete paperwork that she then gave to MI to file.  The appellant was unable to obtain copies of the forms MI was supposed to submit.  Later in 2004, MI informed the appellant that she could not find the forms and said that she must have filed them without making copies.  After not getting a response, the appellant contacted a "VA rep" who provided the appellant with new forms and these were submitted in November 2005.

At her hearing, it was clarified that the "VA rep" was a representative of the Texas Veterans Commission.

The appellant has not alleged that a claim was actually filed with VA within the year of the Veteran's death.  She makes a strong argument that M.I. mishandled her efforts to file a claim; but M.I. was not an agent of VA and there is no evidence that a claim was submitted.  Benefits are not payable unless a claim is filed.  38 U.S.C.A. § 5101(a) (West 2014).  Because there is no evidence that the appellant filed a claim for accrued benefits in the year after the Veteran's death; the appellant's claim for accrued benefits must be denied as a matter of law.


ORDER


Entitlement to accrued benefits is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


